                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IAN QUINN,                                         Case No. 19-cv-04600-SVK
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10    ANDREW SAUL,
                                  11                    Defendant.

                                  12           On February 24, 2020, the Court granted the parties’ stipulation to voluntarily remand this
Northern District of California
 United States District Court




                                  13   case. Pursuant to Federal Rule of Civil Procedure 58 and the parties’ stipulation, the Court hereby

                                  14   reverses the final decision of the Commissioner and enters judgment in favor of Plaintiff Ian

                                  15   Quinn and against Andrew Saul, Commissioner of the Social Security Administration. The case is

                                  16   remanded for further proceedings consistent with the order on the parties’ stipulation. The Clerk

                                  17   of the Court shall close the file on this matter.

                                  18           SO ORDERED.

                                  19   Dated: February 24, 2020

                                  20

                                  21
                                                                                                   SUSAN VAN KEULEN
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
